August 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  DARYL W. TURNER, IN PERSONAM, AND M/Y FOUR PLAY, IN REM,
                          Appellants

NO. 14-15-00786-CV                     V.

   TEX//TOW MARINE TOWING AND SALVAGE, LLC D/B/A SEA TOW
                   GALVESTON BAY, Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee Tex//Tow
Marine Towing and Salvage, LLC d/b/a Sea Tow Galveston Bay, signed June 15,
2015, was heard on the transcript of the record. We have inspected the record and
find error in the judgment. We order the judgment of the court below AFFIRMED
in part with regard to the claims against appellant Daryl W. Turner. We order the
judgment of the court REVERSED in part with regard to the claims against
appellant M/Y Four Play, in rem, and REMAND with instructions to dismiss all
claims against M/Y Four Play, in rem, for lack of subject matter jurisdiction.

      We order appellant Daryl W. Turner to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.